
	
		II
		112th CONGRESS
		1st Session
		S. 256
		IN THE SENATE OF THE UNITED STATES
		
			February 2, 2011
			Mr. Pryor introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  credit against income tax for equity investments in small business
		  concerns.
	
	
		1.Short
			 titleThis Act may be cited as
			 the American Opportunity Act of
			 2011.
		2.Angel investment
			 tax credit
			(a)In
			 generalSubpart B of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					30E.Angel
				investment tax credit
						(a)Allowance of
				creditThere shall be allowed as a credit against the tax imposed
				by this chapter for the taxable year an amount equal to 25 percent of the
				qualified equity investments made by a qualified investor during the taxable
				year.
						(b)Qualified
				equity investmentFor purposes of this section—
							(1)In
				generalThe term qualified equity investment means
				any equity investment in a qualified small business entity if—
								(A)such investment
				is acquired by the taxpayer at its original issue (directly or through an
				underwriter) solely in exchange for cash, and
								(B)such investment
				is designated for purposes of this section by the qualified small business
				entity.
								(2)Equity
				investmentThe term equity investment means—
								(A)any form of
				equity, including a general or limited partnership interest, common stock,
				preferred stock (other than nonqualified preferred stock as defined in section
				351(g)(2)), with or without voting rights, without regard to seniority position
				and whether or not convertible into common stock or any form of subordinate or
				convertible debt, or both, with warrants or other means of equity conversion,
				and
								(B)any capital
				interest in an entity which is a partnership.
								(3)RedemptionsA
				rule similar to the rule of section 1202(c)(3) shall apply for purposes of this
				subsection.
							(c)Qualified small
				business entityFor purposes of this section—
							(1)In
				generalThe term qualified small business entity
				means any domestic corporation or partnership if such corporation or
				partnership—
								(A)is a small
				business (as defined in section 41(b)(3)(D)(iii)),
								(B)has its
				headquarters in the United States,
								(C)is engaged in a
				high technology trade or business related to—
									(i)advanced
				materials, nanotechnology, or precision manufacturing,
									(ii)aerospace,
				aeronautics, or defense,
									(iii)biotechnology
				or pharmaceuticals,
									(iv)electronics,
				semiconductors, software, or computer technology,
									(v)energy,
				environment, or clean technologies,
									(vi)forest products
				or agriculture,
									(vii)information
				technology, communication technology, digital media, or photonics,
									(viii)life sciences
				or medical sciences,
									(ix)marine
				technology or aquaculture,
									(x)transportation,
				or
									(xi)any other high
				technology trade or business as determined by the Secretary,
									(D)has been in
				existence for less than 5 years as of the date of the qualified equity
				investment,
								(E)employs less than
				100 full-time equivalent employees as of the date of such investment,
								(F)has more than 50
				percent of the employees performing substantially all of their services in the
				United States as of the date of such investment, and
								(G)has equity
				investments designated for purposes of this paragraph.
								(2)Designation of
				equity investmentsFor purposes of paragraph (1)(G), an equity
				investment shall not be treated as designated if such designation would result
				in the aggregate amount which may be taken into account under this section with
				respect to equity investments in such corporation or partnership
				exceeds—
								(A)$10,000,000,
				taking into account the total amount of all qualified equity investments made
				by all taxpayers for the taxable year and all preceding taxable years,
								(B)$2,000,000,
				taking into account the total amount of all qualified equity investments made
				by all taxpayers for such taxable year, and
								(C)$1,000,000,
				taking into account the total amount of all qualified equity investments made
				by the taxpayer for such taxable year.
								(d)Qualified
				investorFor purposes of this section—
							(1)In
				generalThe term qualified investor means an
				accredited investor, as defined by the Securities and Exchange Commission,
				investor network, or investor fund who review new or proposed businesses for
				potential investment.
							(2)Investor
				networkThe term investor network means a group of
				accredited investors organized for the sole purpose of making qualified equity
				investments.
							(3)Investor
				fund
								(A)In
				generalThe term investor fund means a corporation
				that for the applicable taxable year is treated as an S corporation or a
				general partnership, limited partnership, limited liability partnership, trust,
				or limited liability company and which for the applicable taxable year is not
				taxed as a corporation.
								(B)Allocation of
				credit
									(i)In
				generalExcept as provided in clause (ii), the credit allowed
				under subsection (a) shall be allocated to the shareholders or partners of the
				investor fund in proportion to their ownership interest or as specified in the
				fund's organizational documents, except that tax-exempt investors shall be
				allowed to transfer their interest to investors within the fund in exchange for
				future financial consideration.
									(ii)Single member
				limited liability companyIf the investor fund is a single member
				limited liability company that is disregarded as an entity separate from its
				owner, the credit allowed under subsection (a) may be claimed by such limited
				liability company's owner, if such owner is a person subject to the tax under
				this title.
									(4)ExclusionThe
				term qualified investor does not include—
								(A)a person
				controlling at least 50 percent of the qualified small business entity,
								(B)an employee of
				such entity, or
								(C)any bank, bank
				and trust company, insurance company, trust company, national bank, savings
				association or building and loan association for activities that are a part of
				its normal course of business.
								(e)National
				limitation on amount of investments designated
							(1)In
				generalThere is an angel investment tax credit limitation of
				$500,000,000 for each of calendar years 2011 through 2015.
							(2)Allocation of
				limitationThe limitation under paragraph (1) shall be allocated
				by the Secretary among qualified small business entities selected by the
				Secretary.
							(3)Carryover of
				unused limitationIf the angel investment tax credit limitation
				for any calendar year exceeds the aggregate amount allocated under paragraph
				(2) for such year, such limitation for the succeeding calendar year shall be
				increased by the amount of such excess. No amount may be carried under the
				preceding sentence to any calendar year after 2020.
							(f)Application with
				other credits
							(1)Business credit
				treated as part of general business creditExcept as provided in
				paragraph (2), the credit which would be allowed under subsection (a) for any
				taxable year (determined without regard to this subsection) shall be treated as
				a credit listed in section 38(b) for such taxable year (and not allowed under
				subsection (a)).
							(2)Personal
				credit
								(A)In
				generalIn the case of an individual who elects the application
				of this paragraph, for purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart A for such taxable
				year.
								(B)Limitation based
				on amount of taxIn the case of a taxable year to which section
				26(a)(2) does not apply, the credit allowed under subpart A for any taxable
				year (determined after application of paragraph (1)) by reason of subparagraph
				(A) shall not exceed the excess of—
									(i)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
									(ii)the sum of the
				credits allowable under subpart A (other than this section) and section 27 for
				the taxable year.
									(C)Carryforward of
				unused creditIf the credit
				allowable under subsection (a) by reason of subparagraph (A) exceeds the
				limitation imposed by section 26(a)(1) or subparagraph (B), whichever is
				applicable, for such taxable year, reduced by the sum of the credits allowable
				under subpart A (other than this section) for such taxable year, such excess
				shall be carried to each of the succeeding 20 taxable years to the extent that
				such unused credit may not be taken into account under subsection (a) by reason
				of subparagraph (A) for a prior taxable year because of such limitation.
								(g)Special
				rules
							(1)Related
				partiesFor purposes of this
				section—
								(A)In
				generalAll related persons shall be treated as 1 person.
								(B)Related
				personsA person shall be treated as related to another person if
				the relationship between such persons would result in the disallowance of
				losses under section 267 or 707(b).
								(2)BasisFor
				purposes of this subtitle, the basis of any investment with respect to which a
				credit is allowable under this section shall be reduced by the amount of such
				credit so allowed. This subsection shall not apply for purposes of sections
				1202, 1397B, and 1400B.
							(3)RecaptureThe Secretary shall, by regulations,
				provide for recapturing the benefit of any credit allowable under subsection
				(a) with respect to any qualified equity investment which is held by the
				taxpayer less than 3 years, except that no benefit shall be recaptured in the
				case of—
								(A)transfer of such
				investment by reason of the death of the taxpayer,
								(B)transfer between
				spouses,
								(C)transfer incident
				to the divorce (as defined in section 1041) of such taxpayer, or
								(D)a transaction to
				which section 381(a) applies (relating to certain acquisitions of the assets of
				one corporation by another corporation).
								(h)RegulationsThe
				Secretary shall prescribe such regulations as may be appropriate to carry out
				this section, including regulations—
							(1)which prevent the
				abuse of the purposes of this section,
							(2)which impose
				appropriate reporting requirements, and
							(3)which apply the
				provisions of this section to newly formed
				entities.
							.
			(b)Credit made
			 part of general business creditSubsection (b) of section 38 of
			 the Internal Revenue Code of 1986 is amended—
				(1)in paragraph
			 (35), by striking plus;
				(2)in paragraph
			 (36), by striking the period at the end and inserting , plus;
			 and
				(3)by adding at the
			 end the following new paragraph:
					
						(37)the portion of
				the angel investment tax credit to which section 30E(f)(1)
				applies.
						.
				(c)Conforming
			 amendments
				(1)Section 1016(a) of
			 the Internal Revenue Code of 1986 is amended by striking and at
			 the end of paragraph (36), by striking the period at the end of paragraph (37)
			 and inserting , and, and by inserting after paragraph (37) the
			 following new paragraph:
					
						(38)to the extent provided in section
				30E(g)(2).
						.
				(2)Section
			 24(b)(3)(B) of such Code is amended by striking and 30D and
			 inserting 30D, and 30E.
				(3)Section 25(e)(1)(C)(ii) of such Code is
			 amended by inserting 30E, after 30D,.
				(4)Section 25A(i)(5)(B) of such Code is
			 amended by striking and 30D and inserting , 30D, and
			 30E.
				(5)Section 25A(i)(5) of such Code is amended
			 by inserting 30E, after 30D,.
				(6)Section 25B(g)(2) of such Code is amended
			 by striking and 30D and inserting 30D, and
			 30E.
				(7)Section 26(a)(1) of such Code is amended by
			 striking and 30D and inserting 30D, and
			 30E.
				(8)Section 30(c)(2)(B)(ii) of such Code is
			 amended by striking and 30D and inserting , 30D, and
			 30E.
				(9)Section 30B(g)(2)(B)(ii) of such Code is
			 amended by striking and 30D and inserting 30D, and
			 30E.
				(10)Section 30D(d)(2)(B)(ii) of such Code is
			 amended by striking and 25D and inserting , 25D, and
			 30E.
				(11)Section 904(i) of such Code is amended by
			 striking and 30D and inserting 30D, and
			 30E.
				(12)Section 1400C(d)(2) of such Code is amended
			 by striking and 30D and inserting 30D, and
			 30E.
				(d)Clerical
			 amendmentThe table of sections for subpart B of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new item:
				
					
						Sec. 30E. Angel investment tax
				credit.
					
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to
			 investments made after December 31, 2010, in taxable years ending after such
			 date.
			(f)Regulations on
			 allocation of national limitationNot later than 120 days after
			 the date of the enactment of this Act, the Secretary of the Treasury or the
			 Secretary's delegate shall prescribe regulations which specify—
				(1)how small
			 business entities shall apply for an allocation under section 30E(e)(2) of the
			 Internal Revenue Code of 1986, as added by this section,
				(2)the competitive
			 procedure through which such allocations are made,
				(3)the criteria for
			 determining an allocation to a small business entity, including—
					(A)whether the small
			 business entity is located in a State that is historically underserved by angel
			 investors and venture capital investors,
					(B)whether the small
			 business entity has received an angel investment tax credit, or its equivalent,
			 from the State in which the small business entity is located and
			 registered,
					(C)whether small
			 business entities in low-, medium-, and high-population density
			 States are receiving allocations, and
					(D)whether the small
			 business entity has been awarded a Small Business Innovative Research or Small
			 Business Technology Transfer grant from a Federal agency,
					(4)the actions that
			 such Secretary or delegate shall take to ensure that such allocations are
			 properly made to qualified small business entities, and
				(5)the actions that
			 such Secretary or delegate shall take to ensure that angel investment tax
			 credits are allocated and issued to the taxpayer.
				(g)Audit and
			 reportNot later than January 31, 2014, the Comptroller General
			 of the United States, pursuant to an audit of the angel investment tax credit
			 program established under section 30E of the Internal Revenue Code of 1986 (as
			 added by subsection (a)), shall report to Congress on such program, including
			 all qualified small business entities that receive an allocation of an angel
			 investment credit under such section.
			
